Order entered December 15, 193.4, modified by striking therefrom *731the provisions directing the defendant Zeidman to turn over to the defendant corporation certain promissory notes received from Ken in & Posner and, if he has negotiated the same, the proceeds thereof, as well as any other promissory notes or moneys belonging to the corporation which have come into his possession, and by striking therefrom the provision directing the defendant Zeidman to render an accounting of his official conduct in the management and disposition of the funds and property of the defendant corporation; and as so modified affirmed, without costs; the $1,800 heretofore deposited by defendants to remain with the clerk of the court subject to the further order of the court. The appeal from the order denying defendants’ motion for reargument is dismissed. Such an order is not appealable. Lazansky, P. J., Hagarty, Tompkins, Davis and Johnston, JJ., concur.